Citation Nr: 1426020	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  12-28 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance of another person or housebound status.    


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's daughter and son-in-law


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1944 to July 1945.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2014, the Veteran testified at a Board videoconference hearing at the local RO in Houston, Texas, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is shown to require the regular assistance of another person due to physical incapacity when caring for the daily personal needs of dressing or undressing himself, toileting, bathing, and keeping himself clean and presentable as the result of his service-connected right knee, ankle, and foot disabilities, and lumbar spine degenerative arthritis 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for special monthly compensation based on the need for aid and attendance have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2013).

2.  As the compensation at aid and attendance rate as the rate set forth at 
38 U.S.C.A. § 1114(l)  is greater than the housebound rate set forth at 38 U.S.C.A. 
§ 1114(s), the grant of special monthly compensation based on aid and attendance renders moot the question of special monthly compensation for the lesser benefit at the housebound rate.  38 U.S.C.A. § 1114 (West 2002 & Supp. 2013); 38 C.F.R. 
§§  3.350, 3.352 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As discussed below, the Board is granting the claims for special monthly compensation based on need for aid and attendance and housebound status, which constitutes a fully grant of the benefits sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Special Monthly Compensation

Compensation at the aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for regular aid and attendance are factual and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as: the inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect a claimant from hazards or dangers incident to one's daily environment.  It is not required that all of the disabling conditions enumerated be present before a favorable rating is made.  

The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the claimant be so helpless as to be in need of regular aid and attendance, not that there is a constant need.  "Bedridden" constitutes a condition which, through its essential character, actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed, or that a physician has prescribed bed rest for a lesser or greater portion of the day will not suffice.  38 C.F.R. § 3.352(a) (2013).  

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the U.S. Court of Appeals for Veterans Claims (Court) held that eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  In addition, determinations that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco, 9 Vet. App. at 224.  

The regulations also provide additional compensation on the basis of being housebound where the veteran (1) has, in addition to a single, permanent service-connected disability rated 100 percent disabling, additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350.

The contention liberally construed for the Veteran is that special monthly compensation is warranted because he requires the regular aid and attendance of another person for assistance due to his physical incapacity when caring for his daily personal needs of dressing or undressing himself, toileting, bathing, and keeping himself clean and presentable and that he is housebound due to his service-connected disabilities.  In a September 2011 notice of disagreement and September 2012 substantive appeal (VA Form 9), the Veteran contended that, while his non-service-connected disabilities contribute to his need for aid and attendance, the primary reason he requires regular aid and attendance is because of lack of mobility due to the service-connected right knee and back disabilities.  The Veteran stated that his service-connected disabilities limit his ambulation, movement in and out of bed, use of bathroom facilities, and ability to dress himself, including buttoning clothes and putting on belts, suspenders, socks, and shoes.  

The Veteran contended that, while his other medical conditions are associated with advanced aging, the most limiting of independent function is his lack of ease of movement and mobility.  The Veteran reported that he can only ambulate with assistance from a scooter, wheelchair, or walker for very short distances.  The Veteran stated that, while he is not currently bedridden, he is very limited and cannot function independently.  The Veteran contended that increasing weakness and risk of falling dictates that he remain close to home.  

At the May 2014 Board hearing, the Veteran testified that he has difficulty putting on his shoes and socks or using the shower and restroom without help.  The Veteran stated that, when he falls, he is unable to get up by himself.  The Veteran's daughter testified that the Veteran's greatest difficulty was with mobility and the risk of falling associated with it.  The Veteran's son-in-law testified that getting the Veteran from outside of a house to inside of a vehicle takes 15 to 20 minutes and indicated that the Veteran can barely walk.  The Veteran's son-in-law testified that the Veteran cannot bend down to put on his shoes because of his service-connected right knee, ankle, and back disabilities.  The Veteran's daughter and son-in-law testified that the reason the Veteran falls so frequently is due to the right knee, ankle, and back disabilities.  The Veteran's daughter and son-in-law testified that the Veteran's non-service-connected vision problems were a secondary concern and not the primary cause of the Veteran's falls.

In a May 2014 written statement, the Veteran's daughter contended that the Veteran's right knee disability impacts ambulation and his ability to get in and out safely of a bed, chair, or toilet.  The Veteran's daughter stated that the Veteran needs assistance with dressing, personal care, and taking medications.  The Veteran's daughter acknowledged that the Veteran was driven to Houston, but contended that this was to attend the scheduled November 2012 VA examination and required transportation of the Veteran's "portable raised commode," wheelchair, and canes.

The Veteran has been granted service connection for right knee ankylosis with 10 degrees flexion and traumatic arthritis (hereinafter "right knee disability") rated as 50 percent disabling; right ankle and foot fibrous ankylosis with less than 30 degrees plantar flexion (hereinafter "right ankle and foot disability") rated as 20 percent disabling; lumbar spine degenerative arthritis with disc herniation, L4-5 (hereinafter "back disability") rated as 20 percent disabling; and superficial venules and telangiectasis of the right ankle and foot rated as noncompensable.  The Veteran's combined total disability rating is 70 percent, and he was assigned a total rating based upon individual unemployability by reason of service-connected disabilities, effective November 16, 1999.

The evidence shows that the Veteran requires the regular aid and attendance of another person due to his physical incapacity when caring for his daily personal needs of dressing or undressing himself, toileting, bathing, and keeping himself clean and presentable.  The Board finds that the evidence is at least in equipoise on the question of whether such need for the aid and attendance of another is the result of his service-connected disabilities alone.  

An April 2011 VA examination report for housebound status or permanent need for regular aid and attendance, submitted by the Veteran, notes diagnoses related to the service-connected disabilities of chronic low back pain and osteoarthritis and non-service-connected diagnoses of congestive heart failure, atrial fibrillation, low vision, chronic kidney disease, and macular degeneration.  The report notes that the (service-connected lumbar spine) osteoarthritis and (non-service-connected) congestive heart failure are the disabilities that restrict the Veteran's activities and functions.  The April 2011 examination report assesses that the Veteran is unable to feed himself or prepare his own meals due to frailty and weakness; needs assistance in bathing and tending to other hygiene needs due to frailty, congestive heart failure, weakness, and fall risks; requires medication management; and does not have the ability to manage his own financial affairs because he is too ill from congestive heart failure.  The report notes that the Veteran's posture and general appearance was frail and nonambulatory.  The VA examination report notes that the Veteran needs assistance feeding, shaving, and with all activities of daily living.  The report notes that the Veteran's risk of falling and dizziness affect his ability to care for himself and ambulate.  

An August 2011 VA treatment record notes that the Veteran is in need of assistance due to his poor mobility and frequent falls secondary to the service-connected right knee injury/arthritis including assistance with activities of daily living.  In an August 2011 letter, the Veteran's VA treating physician (a doctor of osteopathic medicine) noted that the Veteran has had a progressive decline in functional status, with frailty, weakness, difficulty with ambulation, and frequent falls.  The VA physician indicated that, due to frequent falls, the Veteran requires a scooter or wheelchair to get around and also requires assistance with transferring.  The VA physician opined that the Veteran's poor mobility stems from the service-connected right knee and ankle disabilities.  The VA physician noted that the Veteran also suffers from multiple medical comorbidities, including chronic atrial fibrillation, diabetes, macular degeneration with poor vision, osteoarthritis, congestive heart failure, and chronic kidney disease.  The VA physician noted that the Veteran requires assistance with activities of daily living including feeding, bathing, grooming, and dressing and opined that the Veteran is in need of regular aid and attendance.  

At a November 2012 VA joint examination, the VA examiner noted that the Veteran's ambulation is not limited by the service-connected right knee disability but by comorbid problems.  The VA examination report notes that the Veteran's right knee is fused at 10 degrees of flexion.  The VA examiner noted that the Veteran regularly uses a wheelchair and cane but noted that these devices were for comorbid problems and not for his knee.  The VA examiner noted that the Veteran is disabled for comorbid problems including spine arthritis (for which the Veteran is service connected, but was not noted in the VA examination report) and (non-service-connected) congestive heart failure.  The VA examiner opined that the Veteran does not need aid or attendance because of the service-connected right knee alone.  

At a November 2012 VA aid and attendance or housebound examination, the Veteran reported requiring assistance with buttoning shirts, donning socks and shoes, bathing, and toileting transfers.  The VA examination report notes that imbalance affects the Veteran's ability to ambulate weekly.  The VA examiner opined that, while the Veteran requires some assistance with activities of daily living, the Veteran is not limited by the orthopedic service-connected disabilities. 

A December 2013 VA examination report for housebound status or permanent need for regular aid and attendance, submitted by the Veteran, notes a service-connected disability of osteoarthritis of the lower leg and a non-service-connected disability of vascular dementia.  The report notes that the Veteran's knee osteoarthritis is the disability that restricts the evaluated activities and functions.  The examination report notes that the Veteran is unable to prepare his own meals; needs assistance in bathing, including transferring into the shower, and tending to other hygiene needs because he is unable to flex the right knee; requires medication management and is unable to manage his own financial affairs due to (non-service-connected) vascular dementia with significant cognitive impairment; and is unable to reach the restroom quickly due to lower extremity impairment.

Based on the above, the Board finds that the evidence is in equipoise on the question of whether the need for the regular aid and attendance of another person due to physical incapacity when caring for his daily personal needs of dressing or undressing himself, toileting, bathing, and keeping himself clean and presentable is the result of the service-connected disabilities.  It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  It is logical to infer, however, a threshold requirement that "at least one of the enumerated factors be present."  Turco at 224.  The performance of the necessary aid and attendance service by a relative or other member of the household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).  Resolving reasonable doubt in favor of the Veteran, the Board finds that the need for the regular aid and attendance of another person is due to the service-connected disabilities, warranting special monthly compensation based on the need for regular aid and attendance.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


As the compensation at aid and attendance rate as the rate set forth at 38 U.S.C.A. 
§ 1114(l)  is greater than the housebound rate set forth at 38 U.S.C.A. § 1114(s), the grant of special monthly compensation based on aid and attendance renders moot the question of special monthly compensation for the lesser benefit at the housebound rate.  38 U.S.C.A. § 1114; 38 C.F.R. §§  3.350, 3.352.


ORDER

Special monthly compensation based on the need for regular aid and attendance is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


